DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40, 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While claims 40 and 50 recite “wherein searching for sufficient data preceding the location in the multimedia content stream that comprises a unique sequence is performed by traversing the index of event identification data for the preceding locations”, applicant’s specification only describes utilizing and traversing the index when the receiver device is searching for matches to the sequence.  There is no specific description as to how the index could be used during the determination of the event identification data, as the index already includes the event identification data.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39, 40, 49, 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claim 39 recites “event identification data”, it is unclear if this is meant to reference the event identification data of claim 31 or different data.
While claim 49 recites “event identification data”, it is unclear if this is meant to reference the event identification data of claim 41 or different data.

While claims 40 and 50 recite “wherein searching for sufficient data preceding the location in the multimedia content stream that comprises a unique sequence is performed by traversing the index of event identification data for the preceding locations”, applicant’s specification describes determining hash value sequences within the media stream and using them to generate the index for later comparison and matching.  Thus, it is unclear how the already existing index of event identification data would be used to determine event identification data within the multimedia stream if the event identification data has already been determined and inserted into the index.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-38, 41-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Markman et al. (Markman) (US 2003/0122966 A1) in view of Feinleib (US 6,637,032 B1).
As to claim 31, while Markman discloses a method comprising:
receiving user input specifying a location in a multimedia content stream displayed on a first multimedia device (user selection of a point within the video to “bookmark”; Fig. 7, paragraph 78-85);
receiving a user instruction for performing an action on the specified location (such as to skip backward or forward or display additional information; paragraph 78, 80, 88-90);
determining event identification data (metadata describing time corresponding to interaction; paragraph 87); and
inserting the event identification data into the multimedia content stream (metadata appended to the media signal; paragraph 116-117),
he fails to specifically disclose determining event identification data by searching for sufficient data preceding the location in the multimedia content stream that comprises a unique sequence.
In an analogous art, Feinleib discloses a system for synchronizing media content and additional data (column 2, lines 13-20) which will receive user input specifying a location in a multimedia content stream and an action on the specified location (column 7, line 42-67, column 8, line 15-40) and determine event identification data by searching for sufficient data preceding the location in the multimedia content stream that comprises a unique sequence (determining a closed caption phrase length required to uniquely identify the selected location, so that the desired action is triggered after the phrase; Fig. 4, column 8, line 40-64, column 7, line 42-67) so as to leverage the existing closed captioning available in most programs as a timing mechanism for synchronizing enhancing content with the primary content and enable timely cued enhancement (column 12, line 48-54).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Markman’s system to include determining event identification data by searching for sufficient data preceding the location in the multimedia content stream that comprises a unique sequence, as taught in combination with Feinleib, for the typical benefit of leveraging the existing closed captioning available in most programs as a timing mechanism for synchronizing enhancing content with the primary content and enable timely cued enhancement.

As to claim 41, while Markman discloses a system (Fig. 6) comprising:
control circuitry (paragraph 77-78) configured to:
receive user input specifying a location in a multimedia content stream displayed on a first multimedia device (user selection of a point within the video to “bookmark”; Fig. 7, paragraph 78-85);
receive a user instruction for performing an action on the specified location (such as to skip backward or forward or display additional information; paragraph 78, 80, 88-90);
determine event identification data (metadata describing time corresponding to interaction; paragraph 87); and
insert the event identification data into the multimedia content stream (metadata appended to the media signal; paragraph 116-117),
he fails to specifically disclose determining event identification data by searching for sufficient data preceding the location in the multimedia content stream that comprises a unique sequence.
In an analogous art, Feinleib discloses a system for synchronizing media content and additional data (column 2, lines 13-20) which will receive user input specifying a location in a multimedia content stream and an action on the specified location (column 7, line 42-67, column 8, line 15-40) and determine event identification data by searching for sufficient data preceding the location in the multimedia content stream that comprises a unique sequence (determining a closed caption phrase length required to uniquely identify the selected location, so that the desired action is triggered after the phrase; Fig. 4, column 8, line 40-64, column 7, line 42-67) so as to leverage the existing closed captioning available in most programs as a timing mechanism for synchronizing enhancing content with the primary content and enable timely cued enhancement (column 12, line 48-54).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Markman’s system to include determining event identification data by searching for sufficient data preceding the location in the multimedia content stream that comprises a unique sequence, as taught in combination with Feinleib, for the typical benefit of leveraging the existing closed captioning available in most programs as a timing mechanism for synchronizing enhancing content with the primary content and enable timely cued enhancement.

	As to claims 32, 42, Markman and Feinleib disclose wherein the receiving the user instruction is in response to presenting an option associated with the multimedia content stream (see Markman at Fig. 7, paragraph 78-85).

	As to claims 33, 43, Markman and Feinleib disclose wherein the option comprises at least one of bookmarking, skipping over a segment in the multimedia content stream, or attaching a note (bookmarking interesting portions, skipping segments and attaching user commentary; see Markman at Fig. 7, paragraph 78-85, 88-90).

	As to claims 34, 44, Markman and Feinleib disclose wherein the segment corresponds to one or more commercials (skipping commercials; see Markman at Fig. 7, paragraph 78-85, 88-90).

	As to claims 35, 45, Markman and Feinleib disclose subsequent to inserting the event identification data into the multimedia content stream, sending the multimedia content stream to a second multimedia device that is different from the first multimedia device (see Markman at paragraph 116-117).

	As to claims 36, 46, Markman and Feinleib disclose causing the multimedia content stream to be displayed on the second multimedia device; and causing the second multimedia device to perform the action based on the event identification data (customized playback at a second media center using the metadata; see Markman at paragraph 108-111).

	As to claims 37, 47, Markman and Feinleib disclose wherein the event identification data comprises at least one of patterns, sequences of in-band data, or metadata for identifying the action associated with the specified location in the multimedia content stream (see Markman at paragraph 87 and Feinleib at Fig. 5, column 8, line 65-column 9, line 15).

	As to claims 38, 48, Markman and Feinleib disclose wherein the in-band data is closed-caption data (see Feinleib at Fig. 5, column 6, line 30-41, column 8, line 65-column 9, line 15).

Claims 39-40, 49-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Markman and Feinleib and further in view of Kiewit et al. (Kiewit) (US 4,597209 B1). 
As to claim 39, 49, while Markman and Feinleib disclose generating an index of event identification data (see Feinleib at Fig. 4, column 8, line 40-64), the index comprising hash value sequence data (column 8, line 65-column 9, line 5), they fail to specifically disclose wherein the hash value sequence data indicates a hash value, a time of the hash value, and a time offset for the hash value.
In an analogous art, Kiewit discloses a system for generating signatures representative of an instance in a program (column 3, lines 32-52) which will identify hash value sequence data indicating a hash value, a time of the hash value, and a time offset for the hash value (column 7, line 65-column 8, line 33, column 9, lines 21-36) so as to provide more accurate identification and matching (see Abstract and column 2, lines 51-56).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Markman and Feinleib’s system to include wherein the hash value sequence data indicates a hash value, a time of the hash value, and a time offset for the hash value, as taught in combination with Kiewit, so as to provide more accurate identification and matching.

As to claims 40, 50, Markman, Feinleib and Kiewit disclose wherein searching for sufficient data preceding the location in the multimedia content stream that comprises a unique sequence is performed by traversing the index of event identification data for the preceding locations (see Feinleib at Fig. 4, column 8, line 40-64, column 7, line 42-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424